                                   1

                                   2

                                   3

                                   4

                                   5                                  UNITED STATES DISTRICT COURT

                                   6                                 NORTHERN DISTRICT OF CALIFORNIA

                                   7

                                   8    In re GABRIEL BRADWAY, V35309,                       Case No. 18-cv-06895-CRB (PR)
                                   9                    Plaintiff.
                                                                                             ORDER OF DISMISSAL
                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                               On November 14, 2018, the clerk filed as a new action a letter from plaintiff complaining
                                  13
                                       about the conditions of confinement at California Health Care Facility, Stockton (CHCF). The
                                  14
                                       court notified plaintiff in writing at that time that the action was deficient because plaintiff did not
                                  15   file an actual complaint or pay the requisite $400.00 filing fee or, instead, submit a signed and
                                  16   completed court-approved in forma pauperis application, including a completed certificate of
                                  17   funds in the prisoner’s account and a copy of the prisoner’s trust account statement for the last six

                                  18   months. See 28 U.S.C. § 1915(a)(2). Plaintiff was advised that failure to file the requested items
                                       within 28 days would result in dismissal of the action.
                                  19
                                               More than 28 days have elapsed; however, plaintiff has not provided the court with the
                                  20
                                       requisite items or sought an extension of time to do so. The action is DISMISSED without
                                  21
                                       prejudice and the clerk is instructed to close the file.
                                  22
                                               IT IS SO ORDERED.
                                  23
                                       Dated: January 3, 2019
                                  24
                                                                                          ______________________________________
                                  25                                                      CHARLES R. BREYER
                                                                                          United States District Judge
                                  26

                                  27

                                  28
                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                        BRADWAY,
                                   7                                                          Case No. 3:18-cv-06895-CRB
                                                       Plaintiff,
                                   8
                                                v.                                            CERTIFICATE OF SERVICE
                                   9
                                        ,
                                  10
                                                       Defendant.
                                  11

                                  12
Northern District of California




                                              I, the undersigned, hereby certify that I am an employee in the Office of the Clerk, U.S.
 United States District Court




                                  13
                                       District Court, Northern District of California.
                                  14

                                  15
                                              That on January 3, 2019, I SERVED a true and correct copy(ies) of the attached, by
                                  16
                                       placing said copy(ies) in a postage paid envelope addressed to the person(s) hereinafter listed, by
                                  17
                                       depositing said envelope in the U.S. Mail, or by placing said copy(ies) into an inter-office delivery
                                  18
                                       receptacle located in the Clerk's office.
                                  19

                                  20   Gabriel Bradway ID: V35309
                                       CA Healthcare Facility Facility "E", E1C-223L
                                  21   P.O. Box 32290
                                       Stockton, CA 95213
                                  22

                                  23
                                       Dated: January 3, 2019
                                  24                                                      Susan Y. Soong
                                                                                          Clerk, United States District Court
                                  25

                                  26                                                      By:________________________
                                                                                          Lashanda Scott, Deputy Clerk to the
                                  27
                                                                                          Honorable CHARLES R. BREYER
                                  28
                                                                                          2
